DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species B and subspecies of claim 6 in the reply filed on 1/13/21 is acknowledged.  Regarding the election of the sub-species, the traversal is on the ground(s) that the subspecies are not patentable distinct.   This is found to be persuasive. Since applicant has admitted that the two different types of metal hydride are not patentable distinct, the Office will find it obvious variant of the other if one is found.  Regarding the species, applicant’s argument that the flow tube in the elected species can also be employed in the non-elected manifold species.  This is not found persuasive because applicant does not describe any combination of the manifold with the flow tube. The non-elected species shown in figures 27-30 comprises a manifold that allow hydrogen flow directly into the containment tube without the flow tube. Therefore, the examiner have withdrawn claims 13-16 from further consideration as they direct to the non-elected species shown in figure 27-30.  The original disclosure do not support the subject matter of claims 13-16, wherein applicant has amended to include a tube flow in the non-elected species.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8,10-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 8, the claimed subject matter of “the metal hydride has a mesh between 80 and 120 mesh in size” renders the scope of the claim indefinite since it is not clear whether applicant is claiming that the metal hydride has a mesh structure or just a mesh size between 80 and 120 mesh in size.  Applicant discloses in the specification (paragraph 27) that the prefer mesh size of the metal alloy is from about 80 to 120 mesh size.  Therefore, it is understood that the metal hydride has a mesh size from 80 to 120 mesh size (size of the alloy, not the mesh structure).
 Regarding claims 10-12, the claims depend on the cancelled claim 9. Therefore, it is not clear what the scope of the claims are.  Regarding claim 17, the limitation of “ the high aspect ratio metal hydride heat exchanger of claim 1, comprises an integral heat exchanger enclosure configured around the high aspect ratio metal hydride heat exchanger” renders the scope of the claim indefinite since the enclosure is part of the heat exchanger, it is not clear how the enclosure is around itself. It appears that the enclosure configured around the metal hydride containment tube.
Claims 8,10-12 and 17 are further rejected as can be best understood by the examiner in which the metal hydride has a mesh size between 80 to 120 mesh but not the mesh structure between 80 to 120 mesh.  Furthermore, claims 10-12 are assumed to depend on claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishizaki et al. (US 4,457,136).  Regarding claim 1,  Nishizaki discloses (figures 5 and  28, column 6, lines 44-52)  a high aspect ratio metal hydride heat exchanger comprising a metal hydride containment tube (1) comprising metal hydride (3); a length from an inlet to a closed end (6); an inner cross-length dimension; and an aspect ratio of length to cross length dimension of at least 3 (column 9, lines 13-15, inner diameter about 10mm and a length is about several hundreds mm) ; a flow tube (4) that extends along a portion of the length of the containment tube from the inlet end (6) to provide a flow of working fluid to the metal hydride (3). Regarding claims 2-3, Nishizaki discloses (column 9, lines 13-15) that the inner diameter of the tube (1) is about 10 mm and the length of the tube (1) is about several hundreds millimeters, wherein “several” can be defined as more than 2 but less than many by Merriam Webster dictionary. Therefore, several hundred millimeters can include three hundreds millimeters which can yield a length diameter aspect ratio of 30:1, which satisfies the claimed aspect ratio of at least 5:1 or at least 25:1.  Regarding claim 4, Nishizaki discloses (figure 6) that the containment tube (1) has a circular cross section.  Regarding claims 5-6, Nishizaki discloses (column 1, lines 10-15) that the metal hydride comprises a rare earth alloy, are nickel 5 alloy such as LaNi5Hx, MnNi5Hx.  Regarding claim 7, as admitted by the applicant (see response to the election sub-species), the metal hydride comprises titanium manganese, is not patentable distinct and an obvious variant from prior art’s material of nickel 5 alloy. Regarding claim 10, Nishizaki discloses (figure 9) that a porous filter (12 has holes on its wall, allowing hydrogen gas to flow through) configured around the flow tube (4).  Regarding claims 11 and 12, Nishizaki discloses (figures 5 or 28) that the flow tube (4) extends at least 50% or at least 75% of the length of the containment tube from the inlet end. Regarding claim 17, Nishizaki further discloses (figure 28) an integrated heat exchanger enclosure (9) configured around the tube (1) and comprises an inlet  (10) for a heat exchange fluid; an outlet (11) for a heat exchange fluid; wherein the heat exchange fluid flows from the inlet (10) of the integral heat exchanger enclosure, around the high aspect ratio metal hydride heat exchanger and out of the outlet (11) of the integral heat exchanger enclosure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizaka in view of Brown Jr et al. (US 2013/0171057A1).  Nishizaka substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the metal hydride has a mesh size between 80 to 120 mesh in size (177 microns to 125 microns).  Brown discloses (paragraphs 3,4 and 17) a metal hydride for used in a metal hydride heat exchanger, wherein the metal hydride can have a size between 0.5 microns to 200 microns, which overlaps with the claimed range for a purpose of selecting a suitable size of metal hydride to be used in the metal hydride heat exchanger with a desired output. Since Brown is from the same field of endeavor with applicant’s invention, it would have been obvious to one having ordinary skill in the art before the effective filing date to use Brown’s teaching in Nishizaka’s device for a purpose of selecting a suitable size of metal hydride to be used in the metal hydride heat exchanger with a desired output.
Regarding claim 10, alternatively, claim 10 can be rejected as provided below: 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizaka in view of Lee (US 2017/0028842A1).  Nishizaka substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that a porous filter configured around the flow tube.  Lee discloses (figure 1 and paragraph 29) a metal hydride container having a flow tube (30) extends along a portion of the length of the container from the inlet end and to provide a flow of working fluid to the metal hydride, wherein a porous filter (40) configured around the flow tube (30) for a purpose of precluding pieces of the metal hydride (14) above a certain size from entering into the flow passage (32) (paragraph 29).  Since Lee is from the same field of endeavor with applicant’s invention, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to employ Lee’s injection tube in Nishizaka’s device for a purpose of precluding pieces of the metal hydride above a certain size from entering into the flow passage. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mudawar et al. (US 2011/0284184A1) discloses a coiled and microchannel heat exchangers for metal hydride storage systems.
Wu et al. (US 2005/0103196A1) discloses a metal hybride canister apparatus.
Schulz et al. (US 2005/0013770A1) discloses a method for storing hydrogen in a hybrid form.
Ishikawa et al. (US 4,819,718) discloses a heat exchange unit with hydrogen adsorption alloy.
Sakai et al. (US 4,510,759) discloses a metal hydride heat storage system.
Sakai et al. (JP 358047988A) discloses a heat accumulating device utilizing metal hydride.
De Rango et al. (US 8,940,083) discloses a hydrogen storage tank.
Sapru et al. (US 5,778,972) discloses a robust metal hydride hydrogen storage system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO V DUONG/Examiner, Art Unit 3763